DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1 and 2 are cancelled. Claims 3 and 4 are amended, wherein claim 3 is an independent claim. Claims 3 and 4 are currently examined on the merits.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
4.    (Currently Amended) The method of claim 3, further comprising:
feeding heat to a phase boundary between [[the]] an edge of the single crystal and the melt by open-loop control of a heating power LstR(t) of a ring-shaped heating device arranged above the melt, and
predetermining [[the]] a profile of the heating power LstR(t) of the ring-shaped heating device from the point in time t1 until the point in time t2 by iteratively evaluating the equations such that the growth rate of the single crystal at the point in time t2 has a target value vcrs.
Allowable Claims
Claims 3 and 4 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record to Schroeck (US 20140360425 A1, “Schroeck”) teaches a method for pulling a single crystal, but does not teach, disclose or reasonably suggest that “pulling the initial cone of the single crystal from the melt … wherein a profile of the pulling rate vp(t) from the point in ∂MenH/∂t = vpft)-vcrft) ∂Dcr/∂t = vcr(t) * 2tanβcr(t) until the point in time t2 matches an attainment of the target diameter Dcrs” as recited in claim 3. Claim 4 is allowable because it depends on claim 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193.  The examiner can normally be reached on 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUA QI/           Primary Examiner, Art Unit 1714